2010 Third Quarter Earnings Call 2 2010 Third Quarter Presentation * Disclaimer & Forward-Looking Statements Statements in this document and presented orally, if any, concerning future results, performance, expectations or intentions are forward-looking statements. Actual results, performance or developments may differ materially from forward-looking statements as a result of known or unknown risks, uncertainties and other factors, including those identified from time to time in the Company’s filings with the Securities and Exchange Commission, press releases and other communications. Actual results also may differ based on the Company’s ability to successfully maintain and integrate customers from acquisitions. The Company intends any forward-looking statements to be covered by the Litigation Reform Act of 1995 and is including this statement for purposes of said safe harbor provisions. Readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date of this presentation. Except as required by applicable law or regulation, the Company undertakes no obligation to update any forward-looking statements to reflect events or circumstances that occur after the date as of which such statements are made. On August 18, 2010, the Company entered into a merger agreement (amended as of September 27, 2010) with First Niagara Financial Group, Inc. (“First Niagara”) and FNFG Merger Sub, Inc. (“Merger Sub”) pursuant to which Merger Sub will be merged with and into the Company and will become a wholly owned subsidiary of First Niagara (the “Merger”). In connection with the Merger, First Niagara has filed with the SEC a Registration Statement on Form S-4 that includes a Proxy Statement of the Company and a Proxy Statement/Prospectus of First Niagara, as well as other relevant documents concerning the Merger. A definitive Proxy Statement will be mailed to stockholders of the Company after the Registration Statement is declared effective. The Registration Statement has not yet become effective. Stockholders are urged to read the definitive Proxy Statement of the Company regarding the Merger when it becomes available and any other relevant documents filed with the SEC, as well as any amendments or supplements to those documents, because they will contain important information. You may obtain a free copy of the Proxy Statement, as well as other filings containing information about the Company at the SEC’s Internet site http://www.sec.gov. You may also obtain these documents, free of charge, from Company by accessing the Company’s website at www.newalliancebank.com under the tab “Investors” and then under the heading “SEC Filings.” The Company and certain of their directors and executive officers may be deemed to be participants in the solicitation of proxies from the shareholders of the Company in connection with the Merger.
